DETAILED ACTION
 This office Action is in response to the correspondence on 10/21/2021. The substance of applicants’ remarks, filed 10/21/2021 has been carefully considered. Claims 16-35 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 16-35 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “the power sensing circuit determining a power voltage level of the input AC power from the AC power source, wherein determining the power voltage level of the input AC power from the AC power source includes determining whether the power voltage level of the input AC power source is at a first non-zero voltage level or at a second non-zero voltage level that is lower than the first non-zero voltage level; and automatically changing, via a switch circuit, a configuration of a compressor motor system based on whether the power voltage level of the input AC power from the AC power source is at the first non-zero voltage level or at the second non-zero voltage level”.
Claim 23 is allowable among other elements and details, but for at least the reason, “the power sensing circuit is configured to determine whether the power voltage level of the input AC power from the input AC power source is at a first non-zero voltage level or at a second non-zero voltage level; a switch circuit, configured to receive the power sensing signal from the power sensing circuit and generate a control signal based on the power sensing signal; and a switch control unit being connected to the input AC power source to provide power to a compressor motor, the switch control unit configured to receive the control signal from the switch circuit and automatically change a configuration of a compressor motor system based on the control signal indicating whether the power voltage level of the input AC power from the AC power source is at the first non-zero voltage level or at the second non-zero voltage level that is lower than the first non-zero voltage level”.
In addition, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 10/21/2021, and the amended claims filed 10/21/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846